Froessel, J.
(concurring). We concur for affirmance, and in large measure agree with Judge Fuld. This is not to say, however, that in another setting and under other circumstances we would approve in its entirety the order of the commission.
Using the form of application which includes the question whether applicant’s name was “ ever Changed Legally or otherwise ” is not in itself objectionable. Women change their names by reason of marriage. An applicant may have been convicted of crime, adjudged a bankrupt or committed some act of misconduct which he may seek to conceal from an employer by a change of name. It may be noted that similar questions as to change of name are contained in applications for admission to practice in the Supreme Court of the United States, in applications of the Department of Civil Service of the State of New York, and in questionnaires employed by the Character Committee of the Appellate Division, established pursuant to section 90 of the Judiciary Law, rule 1 of the Rules of Civil Practice, and our own Rules VIII and IX for admission of attorneys.
However, under the circumstances presented by this record, and in the absence of objection under section 298 of the Executive Law, we may not disturb the determination of the commission that the oral and written inquiries “taken together” constituted an unlawful employment practice. Petitioner had every opportunity to present her evidence, contentions and objections to the commission, but she chose not to take full advantage of that opportunity. She may not now ask us to consider objections that have not been urged before the commission, unless her failure or neglect to urge them shall be excusable because of extraordinary circumstances, which are not present here (Labor Bd. v. Cheney Lumber Co., 327 U. S. 385).
*48As to the directives concerning affirmative action, had objection been timely made by petitioner, we would have grave doubt as to the propriety of subdivision e, which orders petitioner, and without a time limitation, to submit to the commission all job orders “which raise a question” whether there was a violation of section 296; and to subdivisions f and h only because they were not limited to a reasonable time as was done in subdivision g. In any event, and especially because of their penal aspects (§ 299), such directives could not be unreasonably prolonged, in which event an article 78 proceeding would lie to compel appropriate action (Bohling v. Corsi, 306 N. Y. 815).
Lewis, Ch. J., and Desmond, J., concur with Fuld, J.; Fbcessel, J., concurs for affirmance in a separate memorandum in which Conway, Dye and Van Voobhis, JJ., concur.
Order affirmed.